DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0346877 (Allan).
For claim 1, Allan figure 1C teaches an apparatus comprising: 
an integrated circuit (IC) chip (20) configured to receive a timing signal (SYNC) and a reference clock signal (CLKREF), wherein: 
the IC chip is configured to generate a reference time signal (CLKOUT) based on the timing signal and the reference clock signal, 
the IC chip includes a phase lock loop (PLL) (see figure 3B), and 
the PLL is synchronized based on the reference time signal (56 uses CLKREF as an input).
For claim 2, Allan further teaches the reference time signal is generated at a first particular cycle of the reference clock signal, wherein synchronization of the PLL is initiated during a second particular cycle of the reference clock signal, and wherein the first particular cycle of the reference clock signal is a different cycle than the second particular cycle of the reference clock signal (see, e.g., para [0050]).
For claim 3, Allan further teaches the PLL comprises a sigma delta modulator (SDM) (85).
For claim 4, Allan further teaches the PLL comprises a particular sigma- delta sequence (performed by 85).
For claim 5, Allan further teaches the PLL further comprises a first feedback divider (64) controlled by a first divider ratio associated with the SDM.
For claim 6, Allan further teaches synchronization of the PLL comprises synchronizing a starting point of the particular sigma-delta sequence in the PLL (see, e.g., paras [0029]; [0070]). 
For claim 7, Allan further teaches the IC chip is configured to generate a synchronization signal to trigger phase synchronization of the PLL if the reference time signal equals a pre-set reference time signal count value and the PLL is in a locked state (see, e.g., para [0048]-[0050]).
For claim 8, Allan further teaches the PLL includes a feedback divider (64) electrically coupled to a sigma delta modulator (SDM) (85), and wherein the SDM is configured to define a divider ratio sequence of the feedback divider (see, para [0062], “The delta-sigma modulator 65 controls a division rate of the feedback divider 64…”).
For claim 9, Allan further teaches the SDM includes a sigma-delta sequence, and wherein the divider ratio sequence is a function of the sigma-delta sequence (65 outputs a sequence, and that sequence affects 64’s division ratio).
For claim 11, Allan further teaches each of the PLL comprises one or both of an integer mode PLL or a fractional mode PLL (51 contains a fractional PLL).
For claim 14, Allan figure 3B teaches an apparatus comprising:
an IC chip including a PLL (51), wherein the PLL includes an SDM (65); and
a reference clock (CLKREF) configured to generate and provide a reference clock signal to the IC chip, wherein the SDM is reset based on the reference clock signal (see, e.g., para [0048]).
For claim 15, Allan further teaches the SDM is reset based on a particular cycle of the reference clock signal when the PLL is in a locked state (see, e.g., para [0081]-[0084]).
For claim 16, Allan further teaches the SDM includes a sigma-delta sequence (65’s output), and wherein resetting of the SDM comprises aligning the sigma-delta sequence of the SDM to a particular point in the sigma-delta sequence (performed by SYNC).
For claim 17, Allan further teaches the IC chip is configured to:
receive a timing signal (figure 1C, SYNC) and the reference clock signal;
generate a reference time signal (CLKOUT) based on the timing signal and the reference clock signal; and
reset the SDM based on the reference time signal (see, e.g., para [0048]).
For claim 18, Allan further teaches the reference time signal is generated within a particular cycle of the reference clock signal (see, e.g., paras [0029]; [0070]).
Allowable Subject Matter
Claims 10, 12, 13, 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901. The examiner can normally be reached M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D HOUSTON/           Primary Examiner, Art Unit 2842